DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-24 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-11, 13-18, 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen (US 2013/0327403 A1).
As to claims 1, 10, 11, 18, 23, Jensen teaches a system and method for open-loop control and closed-loop control of a pneumatic valve assembly for executing a pneumatic movement task, comprising:
a user interface configured to record the pneumatic movement task [monitoring and recording the position and movement of the valve based on the movement of the actuator (and/or values of measured parameters from other field devices) and provide position feedback information to processor and/or control system host] [0029, 0033, 0041]; 
a first processor provided at a first location and configured to generate, based on recorded pneumatic movement task, an executable computer readable program code that is provided as an application [controls an 1, 0043, 0046-0047, 0049-0050]; and 
a valve assembly provided at a second location and including a second processor, the second processor being configured to read-in and execute the application to control the valve assembly in at least one of: an open-loop manner according to the movement task, or a closed-loop manner on the basis of internal closed-loop control variables and external process signals [the processor of the control device processing control instruction, and providing pneumatic signal to pneumatic actuator for controlling the valve] [0005, 0041, 0043, 0046-0047, 0049-00502, 0058-0061]. 
As to claim 8, Jensen teaches the electronic valve controller is configured to exchange data with a digital programmable control apparatus via a bus system, and wherein the application loaded onto the electronic valve controller is incorporated into a sequence program on the digital programmable control apparatus and is configured to trigger the execution of the application on the valve assembly via the digital programmable control apparatus [0005, 0047-0050, 0058-0061].
As to claim 9, Jensen teaches the electronic valve controller is configured to exchange data with a digital programmable control apparatus via a bus system, and wherein the digital programmable control apparatus is further configured to execute the pneumatic movement task via further control applications, which can be loaded onto the electronic valve controller [0005, 0047-0050, 0058-0061].
As to claim 13, Jensen teaches the closed-loop controlling further comprising: automatically calculating DESIRED specifications of at least one of: recorded sensor signals, measurement signals, or external process signals [0005, 0047-0050, 0058-0061].  
As to claim 14, Jensen teaches the closed-loop control of the valve assembly is affected in real time [0005, 0047-0050, 0058-0061].  
As to claim 15, Jensen teaches the application is parameterized and DESIRED specifications are calculated for parameterizing the application [0005, 0047-0050, 0058-0061].   
As to claim 16, Jensen teaches specifying for the open-loop control or the closed-loop control at least one of the following operating conditions: damping a piston movement by providing a damping function, controlling the speed of a piston in the closed-loop control by providing a throttle function for controlling the piston speed in a closed loop control, providing a pressure control and/or pressure progression control, controlling a time of execution of the movement task in a closed-loop control, controlling an energy efficiency of the movement task in a closed-loop control, executing a movement with intermediate stops and/or separate movement sections, controlling in the closed-loop control terms of application-specific parameters to be determined, or executing the movement task for the purpose of diagnosis; and calculating DESIRED specifications therefrom [0047-0050, 0058-0061].   
As to claim 17, Jensen teaches computing the closed-loop control of the valve assembly based on local measurement signals of at least one of: an internal measurement signal unit, internal sensor signals of a piston-cylinder sensor unit, or external process signals of an external sensor unit [0005, 0047-0050, 0058-0061].   
As to claim 22, Jensen teaches the damping function is a soft stop [0047-0050, 0058-0061].   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 4-7, 12, 19-21, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Arbter et al. (hereinafter “Arbter”) (US 2008/0236683 A1).
As to claim 2, Jensen teaches a system and method for open-loop control and closed-loop control of pneumatic valves for executing pneumatic movement tasks [0005, 0047-0050, 0058-0061]. Jensen does not explicitly teach the valve assembly is a valve island, wherein the valve island comprises a plurality of valve disks, and wherein each valve disk is configured to include a plurality of connected pneumatic valves.
However, Arbter teaches a valve assembly is a valve island, wherein the valve island comprises a plurality of valve disks, and wherein each valve disk is configured to include a plurality of connected pneumatic valves [Fig. 1] [0024-0027].
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Arbter with the teachings of Jensen for the purpose of controlling a pneumatic valve island for executing pneumatic movement task based on the control settings and the monitored position of the valve.
As to claim 4, Jensen teaches the electronic valve controller and an internal measurement signal unit are arranged on the valve, wherein the electronic valve controller is configured to receive local measurement signals of the valve assembly via an internal measurement signal unit and to compute the closed-loop control based on the received local measurement signals [0047, 0050]. 
As to claim 5, Arbter teaches the electronic valve controller is configured to control the valve assembly in the open-loop manner and in the closed-loop manner to move a piston in a piston-cylinder assembly, wherein the piston-cylinder assembly comprises a piston-cylinder sensor unit configured to detect internal sensor signals [0025, 0032, 0050-0057, 0061]. Jensen teaches the electronic valve controller is configured to compute the closed-loop control based on the detected internal sensor signals [0047, 0050].  
As to claim 6, Arbter teaches the electronic valve controller is configured to modify and to parameterize the application on the basis of at least one of: local measurement signals of the valve assembly recorded on the internal measurement signal unit, internal sensor signals of a piston-cylinder sensor unit, or external process signals of an external sensor unit [0025, 0032, 0050-0057, 0061].
As to claim 7, Arbter teaches a plurality of first closed-loop circuits, wherein each valve disk of a valve island has a first closed-loop circuit from among the plurality of first closed-loop circuits, and wherein each first closed-loop circuit is configured to compute sensor signals from the respective valve disk; and a second closed-loop circuit which is integrated in the electronic valve controller and is configured to compute for the closed-loop control internal sensor signals of at least one of: a piston-cylinder sensor unit, local measurement signals of an internal measurement signal unit, or external process signals of an external sensor unit [0007-0010, 0025-0029, 0032, 0050-0057, 0061]. 
As to claim 12, Arbter teaches closed-loop controlling the valve assembly with a plurality of first closed-loop circuits and at least one second closed-loop circuit during execution of the movement task by the valve assembly, wherein a first closed-loop circuit from among the plurality of first closed-loop circuits is implemented in each valve disk of a valve island and is configured to compute sensor signals from the valve disk, and wherein the second closed-loop circuit is integrated in the electronic valve controller and is configured to compute sensor signals from at least one of: a piston-cylinder sensor unit, an internal sensor unit, or an external sensor unit  [0007-0010, 0025-0029, 0032, 0050-0057, 0061].  
As to claim 19, Arbter teaches separate the recorded movement task into a series of tasks, access a memory comprising stored application objects to select, for each task, the application objects necessary for a respective task from a total set of all provided application objects to generate an executable program code therefrom, distribute the generated executable program code to the second processor and load the executable program at the second location, and the second processor configured to execute the generated executable program code, and optionally configured to record internal measurement signals as closed-loop control variables and to return the record internal measurement signals to the first processor to generate a modified executable program code [0007-0010, 0050-0057, 0061].  
As to claim 20, Arbter teaches wherein the calculation unit further comprises: a matcher configured to access an external memory storing a library of application objects requiring a license, wherein the matcher is configured to optimise the generation of the executable program code in terms of pre-definable optimization criteria by analyzing whether application objects requiring a license exist in the external memory, and which are intended for executing the recorded movement task taking into consideration internal and external closed-loop control variables, and in the case of affirmation a license key for the application objects requiring a license is checked in the license memory to access the application objects of the external memory requiring a license to download and utilization by the compositor [0007-0010, 0050-0057, 0061].   
As to claim 21, Arbter teaches each valve disk is configured to include four or eight connected pneumatic valves [Fig. 1] [0024-0027]. 
As to claim 24, Arbter teaches closed-loop controlling the valve assembly with a plurality of first closed-loop circuits and at least one second closed-loop circuit during execution of the movement task by the valve assembly, wherein a first closed-loop circuit from among the plurality of first closed-loop circuits is implemented in each valve disk of a valve island and is configured to compute sensor signals from the valve disk, and wherein the second closed-loop circuit is integrated in the electronic valve controller and is configured to compute sensor signals from at least one of: a piston-cylinder sensor unit, an internal sensor unit, or an external sensor unit  [0007-0010, 0025-0029, 0032, 0050-0057, 0061].  
Response to Arguments
Applicant's arguments filed January 17, 2021 have been fully considered but they are not persuasive.
In the remark, applicant argued that “Jensen does not disclose or suggest all features, as set forth in claim 1, either expressly or inherently” since “a pressure of a gas utilized as a pneumatic signal is clearly different from an executable computer-readable program code, as recited in claim 1”.
As to applicant’s argument, the examiner respectfully traverses applicant’s position. Jensen teaches providing control instructions to control valve operation based on monitored information regarding the position and movement of the valve based on the movement of the actuator (and/or values of measured parameters from other field devices), such control instructions can be provided locally and/or externally. Especially, Jensen teaches controls an external control system host (a SCADA system host, a DCS host, a controller, or any other component of a process control system) to generate and transmit corresponding control instructions to control the valve operation based on the monitored information, the control instructions will be received by control device and then processing the control instructions via a processor (computer readable instructions) in the control device, the control device provides pneumatic signal to an actuator based on the control instructions] [0005, 0041, 0043, 0046-0047, 0049-0050].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437.  The examiner can normally be reached on Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHIPENG WANG/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 [0041] The example control device 126 is mounted to the actuator 400 via a mounting bracket 408 to secure the control device 126 proximate the actuator 400. In the illustrated example, a magnetic array 410 is mounted to the actuator shaft at the end opposite the valve 402. The mounting bracket 408 and the magnetic array 410 are of any suitable size and/or shape to enable the magnetic array 410 to be positioned within the channel 308 of the example control device 126. In this manner, as the actuator 400 opens and/or closes the valve 402, the control device 126 may obtain position feedback information via the position sensor 206 (FIG. 2) by detecting the rotation of the magnetic array 410 within the channel 308. With the position information, the control device 126 may then adjust the valve 402 based on control algorithms executed via the processor 200 and/or based on control signals received via a control system host and/or any other external device. 
        
        2 [0050] Based upon the instructions, the control device (e.g., 126) strokes the valve (e.g., 212) from one limit (e.g., completely closed) to another limit (e.g., completely open) (block 702). The valve may be stroked by the control device (e.g., 126) providing a pneumatic signal to an actuator (e.g., 124) coupled to the valve (e.g., 212) to move the valve (e.g., 212) over its entire range of motion. The example process of FIG. 7 also includes monitoring the movement of the valve (e.g., 212) (block 704). The movement of the valve (e.g., 212) is monitored via a position sensor (e.g., 206) within the control device (e.g., 126). Based on position feedback received via the position sensor (e.g., 206), the example process determines a maximum travel or range of the valve (e.g., 212) and the corresponding limits of that range (block 706). In some examples, where the valve (e.g., 212) is a rotary valve, the range is based on the total distance of rotation of the actuator shaft detected by the position sensor (e.g., 206). In other examples, where the valve (e.g., 212) is a linear valve, the maximum travel is based on the total distance the valve stem translates as detected by the position sensor (e.g., 206). Once the total travel range of the valve (e.g., 212) and corresponding limits are determined (at block 706), the example process stores the limits and range of travel of the valve (e.g., 212) (block 708). After these parameters are stored, the example process of FIG. 7 ends.